 

MV Portfolios, INC. 8-K [mvpi-8k_112316.htm]

 

Exhibit 10.1

  

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of November
___, 2016, between MV Portfolios, Inc., a Nevada corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and permitted assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

PREAMBLE

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement (the “Offering”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1         Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Accredited Investor” shall have the meaning ascribed to it in Section 3.2(c).

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.17.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Beneficial Ownership Limitation” shall have the meaning ascribed to such term
in Section 4.21.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning ascribed to such term in Section 4.1(h).

 

“Closing” means the Closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 





 

 

“Closing Date” means the Closing Date and is the Trading Day on which all of the
Transaction Documents have been executed and delivered by the applicable parties
thereto, and all conditions precedent to (i) the Purchasers’ obligations to pay
the Subscription Amount at such Closing and (ii) the Company’s obligations to
deliver the Securities to be issued and sold at such Closing, in each case, have
been satisfied or waived, but in no event later than the third Trading Day
following the date hereof in the case of the Closing.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.001 par value, and any
other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Schiff Hardin LLP, 100 N. 18th Street, Suite 300,
Philadelphia, PA 19103, Attn: Cavas S. Pavri, Esq., facsimile: (202) 778-6460.

 

“Current Financial Statements” shall have the meaning ascribed to such term in
Section 3.1(i).

 

“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.

 

“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(nn).

 

“Effective Date” means the earliest of the date that (a) a Registration
Statement has been declared effective by the Commission, or (b) all of the
Shares have been sold pursuant to Rule 144 or may be sold pursuant to Rule 144
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions and Company counsel has delivered to the Transfer Agent and holders
a standing written unqualified opinion that resales may then be made by such
holders of the Shares pursuant to such exemption which opinion shall be in form
and substance reasonably acceptable to such holders.

 

“End Date” shall have the meaning ascribed to such term in Section 4.19(a).

 

“Escrow Agent” means G&M.

 

“Escrow Agreement” means the escrow agreement entered into at or about the date
hereof, by and among the Company, the Escrow Agent and the Purchasers pursuant
to which the Purchasers shall deposit Subscription Amounts with the Escrow Agent
to be applied to the transactions contemplated hereunder. The form of Escrow
Agreement is annexed hereto as Exhibit B.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



2 

 

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, employees, or directors of the Company issued pursuant to plans
that have been approved by a majority of the stockholders and a majority of the
board of directors of the Company not in excess of the amounts set forth on
Schedule 3.1(jj) and at a purchase price per share of Common Stock higher than
the Per Share Purchase Price, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder (subject to adjustment for forward
and reverse stock splits and the like that occur after the date hereof) and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities and any term thereof have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
issue price, exercise price, exchange price or conversion price of such
securities and which securities and the principal terms thereof are set forth on
Schedule 3.1(g), (c) full or partial consideration in connection with a
strategic merger, acquisition, consolidation or purchase of substantially all of
the securities or assets of a corporation or other entity which holders of such
securities or debt are not at any time granted any registration rights but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, (d) securities in connection with strategic license
agreements and other partnering arrangements so long as such issuances are not
primarily for the purpose of raising capital and which holders of such
securities or debt are not at any time granted registration rights, (e) as set
forth on Schedule 3.1(g) under the heading “Proposed Exempt Issuances”, (f)
Common Stock and Common Stock Equivalents issuable to investors in a Material
Offering; (g) Additional Shares, and (h) with respect to any Purchaser that
participates in a Subsequent Financing, the Subsequent Financing.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Filing Compliance Default” shall have the meaning ascribed to such term in
Section 4.2(a).

 

“Final Date” means the later of the time (i) the Warrants are no longer
outstanding, or (ii) two years after the Reporting Compliance Date.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“G&M” means Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New
York 11581, facsimile: (212) 697-3575.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Issuer Covered Person” shall have the meaning ascribed to such term in Section
3.1(nn).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(d).

 

“Lien” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Listing Default” shall have the meaning ascribed to such term in Section 4.9.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 



3 

 

 

“Material Offering” shall have the meaning ascribed to such term in Section
4.19(a).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.21.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(r).

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(kk).

 

“Offering” shall have the meaning ascribed to such term in the Preamble.

 

“Outstanding Reports” shall have the meaning ascribed to such term in Section
3.1(h).

 

“Permitted Indebtedness” means capital lease obligations and purchase money
indebtedness incurred in connection with the acquisition of capital assets and
lease obligations with respect to newly acquired or leased assets but not more
than the lesser of the actual purchase price or resale value of such acquired
assets.

 

“Permitted Lien” means the individual and collective reference to the following:
(A) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the reasonable judgment of the management of the Company) have been
established in accordance with GAAP, (B) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its Subsidiaries, or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing for the foreseeable future the forfeiture or sale of the
property or asset subject to such Lien, (C) Liens incurred prior to or
subsequent to the Closing Date in connection with Permitted Indebtedness; and
(D) the judgment lien set forth on Schedule 1.

 

“Per Share Purchase Price” equals $0.02, subject to appropriate adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12(b).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Pro-Rata Portion” shall have the meaning ascribed to such term in Section
4.12(e).

 



4 

 

 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.2(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.2(b).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.

 

“Registration Statement” means a registration statement declared effective by
the Commission allowing the public resale of not less than all of the Shares by
the Purchaser, at the time such registration statement is effective and the
prospectus contained therein is current.

 

“Removal Date” means the date that all of the issued Shares and Warrant Shares
have been sold pursuant to Rule 144 or may be sold by non-affiliates pursuant to
Rule 144 without the requirement for the Company to be in compliance with the
current public information requirements under Rule 144 and without volume or
manner-of-sale restrictions.

 

“Reporting Compliance Date” shall have the meaning ascribed to such term in
Section 4.2(a).

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Reverse Split” shall have the meaning ascribed to such term in Section 4.23.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 506 Bad Actor Questionnaire” means the form annexed hereto as Exhibit E.

 

“Sale Event” means a Fundamental Transaction as defined in the Warrant that
results in the Company’s shareholders at the time of the Fundamental Transaction
receiving cash consideration per share of Common Stock held by them of at least
$0.10 (subject to adjustment for stock splits, stock dividends and similar
events) and the compliance by the Company with Section 3 of the Warrants with
respect to such Fundamental Transaction.

 

“SEC Reports” shall mean all reports, schedules, forms, statements and other
documents filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the three (3) years
preceding the date hereof, including the exhibits thereto and documents
incorporated by reference therein.

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Securities Laws” means the securities laws of the United States or any state
thereof and the rules and regulations promulgated thereunder.

 

“Share Purchase Price” shall have the meaning ascribed to such term in Section
2.1.

 



5 

 

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement, including subsequent to the Closing, Common Stock
issuable by virtue of the Common Stock acquired in the Offering, provided that
any such share of Common Stock shall not constitute a Share after such share has
been irrevocably sold pursuant to a Registration Statement or pursuant to Rule
144 without restrictive legends or further restrictions or conditions to
transfer pursuant to Rule 144.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Stock Option Plan” means the Stock Option Plan of the Company in effect as the
date of this Agreement, the principal terms of which have been disclosed in the
SEC Reports.

 

“Subscription Amount” means, as to each Purchaser at the Closing, the aggregate
amount of cash consideration to be paid for Shares and Warrants purchased
hereunder at the Closing as specified below such Purchaser’s name on the
signature page of this Agreement and next to the heading “Total Subscription
Amount,” in United States dollars and in immediately available funds.

 

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.12(a).

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12(b).

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable and with regard to future events, also include any
direct or indirect subsidiary of the Company formed or acquired after the date
hereof.

 

“Termination Date” shall have the meaning ascribed to such term in Section
2.1(a).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading; provided, that in the event that the Common Stock is not listed or
quoted for trading on a Trading Market on the date in question, then Trading Day
shall mean a Business Day.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
the OTCQX, or the OTC Pink Marketplace maintained by the OTC Markets Group, Inc.
(or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Shares, the Warrants, the
Escrow Agreement, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means Equity Stock Transfer, and any successor transfer agent
of the Company.

 

“Variable Priced Equity Linked Instruments” shall have the meaning ascribed to
such term in Section 4.19(b).

 



6 

 

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.19(b).

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), or (b) the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchasers of a majority
in interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at any Closing in the form of Exhibit A attached hereto and upon
the required issuance thereof, the Additional Warrants.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants, provided that any share of Common Stock issued upon exercise of the
Warrants shall not constitute an issued Warrant Share for purposes of this
Agreement after such share has been irrevocably sold pursuant to a Registration
Statement or pursuant to Rule 144 without further restrictions or conditions to
transfer pursuant to Rule 144.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1          Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and each of the Purchasers, severally and not jointly, agrees to purchase Shares
and Warrants for an aggregate purchase price of $621,000 (“Share Purchase
Price”), (each such purchase and sale being a “Closing”). Prior to the Closing,
each Purchaser shall deliver to the Escrow Agent, inter alia, such Purchaser’s
Subscription Amount as set forth on the signature page hereto executed by such
Purchaser by a wire transfer of immediately available funds, such amount to be
held in a non-interest-bearing escrow account, and the Company shall, on or
before the Closing Date, deliver to the Escrow Agent, inter alia, a certificate
representing the number of Shares and Warrants purchased by each such Purchaser
at the Closing as determined pursuant to Section 2.2(a). The Company and each
Purchaser shall also deliver the other items set forth in Section 2.2
deliverable at the Closing. Upon satisfaction of the covenants and conditions
set forth in Sections 2.2 and 2.3, the Closing shall occur at the offices of G&M
or such other location as the parties shall mutually agree. Notwithstanding
anything herein to the contrary, the final Closing Date shall be as of the date
the aggregate Share Purchase Price of $621,000 has been released from escrow to
or for the benefit of the Company (such date, the “Termination Date”). With
respect to all provisions of the Transaction Documents dependent on a time
period calculated from or in relation to a Closing Date, the final Closing Date
shall be the Closing Date for such calculations, unless the context requires
otherwise. With respect to any Closing not held on or before the Termination
Date, the Escrow Agent shall cause (i) all subscription documents executed by
the Company or a Purchaser to be returned to the Company or such Purchaser, as
applicable, and (ii) each Subscription Amount to be returned, without interest
or deduction to the Purchaser who delivered such Subscription Amount.

 



7 

 

 

NO MINIMUM NUMBER OF SHARES AND WARRANTS MUST BE SOLD IN ORDER FOR THE COMPANY
TO ACCEPT ANY SUBSCRIPTIONS, AND ALL NET PROCEEDS OF THE OFFERING WILL BE
IMMEDIATELY AVAILABLE FOR COMPANY PURPOSES.

 

2.2            Deliveries.

 

(a)            On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to the Escrow Agent the following:

 

(i)          this Agreement, and the Escrow Agreement duly executed by the
Company;

 

(ii)         legal opinion of Company Counsel substantially in the form of
Exhibit C attached hereto;

 

(iii)        a certificate evidencing a number of Shares of Common Stock equal
to such Purchaser’s portion of the Share Purchase Price divided by the Per Share
Purchase Price registered in the name of such Purchaser;

 

(iv)        Warrants registered in the name of such Purchaser to purchase up to
a number of shares of Common Stock equal to fifty percent (50%) of such
Purchaser’s Shares calculated pursuant to clause (iii) above, with an initial
exercise price equal to three hundred percent (300%) of the Per Share Purchase
Price, subject to adjustment therein;

 

(v)         The Company shall have delivered a certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in Sections 2.3(b);

 

(vi)        The Company shall have delivered a certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company; and

 

(vii)       A completed and signed Rule 506 Bad Actor Questionnaire for each of
its officers and directors as of the date of this Agreement and the Closing
Date.

 

(b)            On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Escrow Agent the following:

 

(i)          this Agreement, and the Escrow Agreement each duly executed by such
Purchaser; and

 

(ii)         such Purchaser’s Subscription Amount by wire transfer to the
account specified in the Escrow Agreement.

 



8 

 

 

(c)             Anything to the contrary herein notwithstanding, any Purchaser
may elect to bypass the escrow arrangement described herein and arrange for its
Closing directly with the Company without employing the Escrow Agent as an
intermediary.

 

2.3            Closing Conditions.

 

(a)             The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)          the accuracy in all material respects (determined without regard to
any materiality, Material Adverse Effect or other similar qualifiers therein)
when made and on the Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

 

(ii)         all obligations, covenants and agreements of each Purchaser under
this Agreement required to be performed at or prior to the Closing Date shall
have been performed in all material respects;

 

(iii)        the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement;

 

(iv)       the Escrow Agent shall have received executed signature pages to this
Agreement and the Escrow Agreement from at least one Purchaser showing an
agreement to purchase Shares and Warrants hereunder and the Escrow Agent shall
have received the corresponding Subscription Amount from such Purchaser, in
cash.

 

(b)             The respective obligations of a Purchaser hereunder in
connection with the Closing, unless waived by such Purchaser, are subject to the
following conditions being met:

 

(i)          the accuracy in all material respects (determined without regard to
any materiality, Material Adverse Effect or other similar qualifiers therein)
when made and on the Closing Date of the representations and warranties of the
Company contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

 

(ii)         all Required Approvals, obligations, covenants and agreements of
the Company under this Agreement required to be performed at or prior to the
Closing Date shall have been performed;

 

(iii)        the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;

 

(iv)        there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 



9 

 

 

(v)         from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market and, at any time from the date hereof prior to the Closing Date,
trading in securities generally as reported by Bloomberg L.P. shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing; and

 

(vi)        the Escrow Agent shall have received executed signature pages to
this Agreement from at least one Purchaser showing an agreement to purchase
Shares and Warrants hereunder and the Escrow Agent shall have received the
corresponding Subscription Amount from such Purchaser in cash.

 

2.4              Purchaser’s Right To Terminate. Anything in any of the
Transaction Documents to the contrary notwithstanding, each Purchaser has the
right to demand and receive from the Escrow Agent such Purchaser’s Subscription
Amount at any time until a Closing takes place in connection with such
Subscription Amount. The Company and each Purchaser acknowledges that the Escrow
Agent is acting as agent and representative for the Purchaser with respect to
the Purchaser’s Subscription Amount and at no time is or will be holding any
funds on behalf of Palladium Capital Advisors LLC nor on behalf of the Company
until a Closing actually occurs. UNDER NO CIRCUMSTANCES WILL THE PURCHASER’S
SUBSCRIPTION AMOUNT BE DELIVERED TO OR UNDER THE CONTROL OR AUTHORITY OF ANY
PLACEMENT AGENT OR BROKER INCLUDING BUT NOT LIMITED TO PALLADIUM CAPITAL
ADVISORS LLC.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1            Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof, the Company hereby makes the following representations and
warranties to each Purchaser as of the Closing Date:

 

(a)             Subsidiaries. All of the direct and indirect Subsidiaries of the
Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, the capital stock or other equity interests of each Subsidiary set
forth on Schedule 3.1(a) free and clear of any Liens, other than Permitted
Liens, subject to restrictions under applicable laws, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. The Company has no equity interest nor the
right to acquire an equity interest in any other Person except for the
Subsidiaries. Schedule 3.1(a) will set forth the relationships between the
Subsidiaries and the management of the Company.

 

(b)            Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 



10 

 

 

(c)             Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of this Agreement and the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other laws
of general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(d)             No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) by the Company, any
Subsidiary or, any third party under, result in the creation of any Lien upon
any of the properties or assets of the Company or any Subsidiary, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including Securities Laws), or by which any property or
asset of the Company or a Subsidiary is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

(e)             Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other provincial or foreign
or domestic federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than: (i) the filings required pursuant to
Section 4.4 of this Agreement, (ii) the notice and/or application(s) to each
applicable Trading Market for the issuance and sale of the Securities and the
listing of the Shares and Warrant Shares for trading thereon in the time and
manner required thereby, all of which shall have been effectuated prior to the
Closing, and (iii) the filing of a Form D with the Commission (collectively, the
“Required Approvals”).

 



11 

 

 

(f)             Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens other than restrictions on transfer provided for in the
Transaction Documents and Liens resulting from the activities of any Purchaser.
The Company has reserved from its duly authorized capital stock the maximum
stated number of shares of Common Stock issuable as of the Closing Date pursuant
to this Agreement and the Warrants.

 

(g)             Capitalization. The capitalization of the Company is as set
forth in Schedule 3.1(g). Except as set forth on Schedule 3.1(g), the Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act. Schedule 3.1(g) sets forth the voting terms of the newly
issued preferred stock to be issued to the Company’s management. No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. Except as disclosed on Schedule 3.1(g), there are no outstanding
Common Stock Equivalents, options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
material contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. Except as set forth on Schedule
3.1(g), the issuance and sale of the Securities will not obligate the Company or
any Subsidiary to issue shares of Common Stock or other securities to any Person
(other than the Purchasers) and will not result in a right of any holder of
Company or Subsidiary securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. All of the outstanding shares of
capital stock of the Company and each Subsidiary are duly authorized, validly
issued, fully paid and nonassessable, have been issued in material compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities. Except as set forth in Schedule 3.1(g), there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s or any Subsidiary’s capital stock to which the Company
is a party or, to the knowledge of the Company, between or among any of the
Company’s or Subsidiary’s stockholders.

 

(h)             Financial Statements. Except as set forth on Schedule 3.1(h)
(the “Outstanding Reports”), the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 12(g),
13(a) or 15(d) thereof, for the three (3) years preceding the date hereof on a
timely basis or has received a valid extension of such time of filing and has
filed all such SEC Reports prior to the expiration of any such extension. As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Form 8-K described
in Section 4.4, upon its filing, will comply in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The latest audited financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such audited financial statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements included in the
SEC Reports may not contain all footnotes required by GAAP and are subject to
normal, immaterial, year-end audit adjustments, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 



12 

 

 

(i)             Current Financial Statements. Annexed hereto as Exhibit F are
the unaudited balance sheets, and the related unaudited statements of income or
operations and cash flows for each of the Company and each Subsidiary, and of
the Company together with the Subsidiaries on a consolidated basis, for the
periods stated therein (the “Current Financial Statements”). The Current
Financial Statements fairly present in all material respects the financial
condition and operating results of the Company and Subsidiaries as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. Since the date of the latest balance sheet included within the
Current Financial Statements, except as specifically disclosed on Schedule
3.1(i): (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company and any Subsidiary have not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, and accrued expenses incurred in the
ordinary course of business consistent with past practice, (B) transaction
expenses incurred in connection with the Transaction Documents, and (C)
liabilities not required to be reflected in the Company’s consolidated financial
statements pursuant to GAAP or otherwise disclosed in filings made with the
Commission, (iii) the Company and each Subsidiary have not altered their method
of accounting, (iv) the Company and each Subsidiary have not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company and each Subsidiary have not issued any
equity securities to any officer, director, Affiliate or any other Person. The
Company does not have pending before the Commission any request for confidential
treatment of information.

 

(j)             Litigation. Except as set forth on Schedule 3.1(j), there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) that
would, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect, nor to the knowledge of the Company is
there any reasonable basis for any such Action that would, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor, to the Company’s
knowledge, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under Securities Laws or a
claim of breach of fiduciary duty. Except as set forth on Schedule 3.1(j), there
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or, to
the knowledge of the Company, any current or former director or officer of the
Company, nor any current or former officer, director, control person, principal
shareholder, or creditor with respect to the relationship of any of the
foregoing to the Company, nor to the knowledge of the Company is there any
reasonable basis for any of the foregoing. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

 



13 

 

 

(k)             Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary, which could reasonably be expected to result in a Material
Adverse Effect. None of the Company’s or its Subsidiaries’ employees is a member
of a union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. To the knowledge of the
Company, no executive officer of the Company or any Subsidiary, is, or is now
expected by the Company to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, which could reasonably be
expected to result in a Material Adverse Effect and the continued employment of
each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all applicable U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(l)              Compliance. Neither the Company nor any Subsidiary, except as
set forth in Schedule 3.1(j): (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or other governmental authority or (iii) except
with respect to the Outstanding Reports, is or has been in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

(m)            Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as actually conducted, except where the failure to possess
such permits could not reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.

 



14 

 

 

(n)             Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Permitted Liens. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance, except where the non-compliance would not reasonably be
expected to result in a Material Adverse Effect.

 

(o)            Intellectual Property.

 

(i)          The term “Intellectual Property Rights” includes:

 

1.the name of the Company and each Subsidiary, all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications (collectively, “Marks”);



2.all patents, patent applications, and inventions and discoveries that may be
patentable (collectively, “Patents”);



3.all copyrights in both published works and unpublished works (collectively,
“Copyrights”);



4.all rights in mask works (collectively, “Rights in Mask Works”); and



5.all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets”); owned, used, or licensed by the
Company as licensee or licensor.



(ii)         Agreements. Schedule 3.1(o) contains a complete and accurate list
of all contracts relating to the Intellectual Property Rights to which the
Company and each Subsidiary is a party or by which the Company and each
Subsidiary is bound, except for any license implied by the sale of a product and
perpetual, paid-up licenses for commonly available software programs with a
value of less than $10,000 under which the Company and each Subsidiary is the
licensee. There are no outstanding and, to Company’s knowledge, no threatened
disputes or disagreements with respect to any such agreement.

 

(iii)        Know-How Necessary for the Business. To the Company’s knowledge:
the Intellectual Property Rights are all those necessary for the operation of
the Company’s and each Subsidiary’s businesses as it is currently conducted or
as represented, in writing, to the Purchasers to be conducted. To the Company’s
knowledge: the Company and each Subsidiary is the owner of all right, title, and
interest in and to each of the Intellectual Property Rights, free and clear of
all liens, security interests, charges, encumbrances, equities, and other
adverse claims, and has the right to use all of the Intellectual Property
Rights, subject in each case to Permitted Liens. To the Company’s knowledge, no
employee of the Company and each Subsidiary has entered into any contract that
restricts or limits in any way the scope or type of work in which the employee
may be engaged or requires the employee to transfer, assign, or disclose
information concerning his work to anyone other than of the Company and each
Subsidiary.

 

15 

 



(iv)        Know-How Necessary for the Business. Schedule 3.1(o) contains a
complete and accurate list of all Patents. The Company is the owner of all
right, title and interest in and to each of the Patents, free and clear of all
Liens and other adverse claims other than Permitted Liens. All of the issued
Patents are currently in compliance with formal legal requirements (including
payment of filing, examination, and maintenance fees and proofs of working or
use), are valid and enforceable, and, except as set forth on Schedule 3.1(o),
are not subject to any maintenance fees or taxes or actions falling due within
one hundred and eighty (180) days after the Closing Date. No Patent has been or
is now involved in any interference, reissue, reexamination, or opposition
proceeding. To the Company’s knowledge: (1) there is no potentially interfering
patent or patent application of any third party, and (2) no Patent is infringed
or has been challenged or threatened in any way. To the Company’s knowledge,
none of the products manufactured and sold, nor any process or know-how used, by
the Company and each Subsidiary infringes or is alleged to infringe any patent
or other proprietary right of any other Person.

 

(v)         Trademarks. Schedule 3.1(o) contains a complete and accurate list
and summary description of all Marks. The Company and each Subsidiary is the
owner of all right, title, and interest in and to each of the Marks, free and
clear of all Liens and other adverse claims other than Permitted Liens. All
Marks that have been registered with the United States Patent and Trademark
Office are currently in compliance with all formal legal requirements (including
the timely post-registration filing of affidavits of use and incontestability
and renewal applications), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date. Except as set forth in Schedule 3.1(o), no Mark has been or is now
involved in any opposition, invalidation, or cancellation and, to the Company’s
knowledge, no such action is threatened with respect to any of the Marks. To the
Company’s knowledge: (1) there is no potentially interfering trademark or
trademark application of any third party, and (2) no Mark is infringed or has
been challenged or threatened in any way. To the Company’s knowledge, none of
the Marks used by the Company and each Subsidiary infringes or is alleged to
infringe any trade name, trademark, or service mark of any third party.

 

(vi)        Copyrights. Schedule 3.1(o) contains a complete and accurate list of
all Copyrights. The Company is the owner of all right, title, and interest in
and to each of the Copyrights, free and clear of all Liens and other adverse
claims other than Permitted Liens. Except as set forth on Schedule 3.1(o), all
the Copyrights have been registered and are currently in compliance with formal
requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within one hundred and eighty (180) days
after the date of the Closing. No Copyright is infringed or, to the Company’s
knowledge, has been challenged or threatened in any way. To the Company’s
knowledge, none of the subject matter of any of the Copyrights infringes or is
alleged to infringe any copyright of any third party or is a derivative work
based on the work of a third party. All works encompassed by the Copyrights have
been marked with the proper copyright notice.

 



16 

 

 

(vii)       Trade Secrets. With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of all
of the Company’s and Subsidiary’s Trade Secrets. The Company and each Subsidiary
has good title and an absolute (but not necessarily exclusive) right to use the
Trade Secrets subject to Permitted Liens. The Trade Secrets are not part of the
public knowledge or literature, and, to the Company’s knowledge, have not been
used, divulged, or appropriated either for the benefit of any Person (other than
the Company and each Subsidiary) or to the detriment of the Company and each
Subsidiary. Except as set forth on Schedule 3.1(o), no Trade Secret is subject
to any adverse claim or has been challenged or threatened in any way.

 

(p)            Insurance. The Company and the Subsidiaries do not currently
maintain any insurance coverage, including, without limitation, any directors
and officers insurance policy

 

(q)            Transactions With Affiliates and Employees. Except as set forth
on Schedule 3.1(q), none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $60,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company except as disclosed on Schedule
3.1(g).

 

(r)             Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened, nor is there any reasonable basis for any of the
foregoing.

 

(s)             Certain Fees. Except with respect to placement agency fees that
are payable to Palladium Capital Advisors LLC, no brokerage, finder’s fees,
commissions or due diligence fees are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents except as set forth in Section 5.2 and
on Schedule 3.1(s). The Purchasers shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section 3.1(s) that may be due in connection
with the transactions contemplated by the Transaction Documents. The cash
portion of the fee payable to Palladium Capital Advisors LLC shall be applied by
Palladium Capital Advisors LLC as payment of a Subscription Amount, pari passu
with the other Purchasers and Palladium Capital Advisors LLC shall be deemed a
Purchaser with respect to such Subscription Amount entitled to all of the
benefits and rights of a Purchaser with respect thereto, including the issuance
of Warrants and registration rights.

 



17 

 

 

(t)             Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, registration under the
Securities Act is not required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(u)            Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(v)            Registration Rights. Except as set forth on Schedule 3.1(v), and
other than each of the Purchasers, no Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company or any Subsidiary.

 

(w)            Listing and Maintenance Requirements. The Common Stock is listed
on the OTC Pink Marketplace maintained by OTC Markets Group, Inc. under the
symbol MVPI.

 

(x)             Application of Takeover Protections. The Company and the Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities. For
the avoidance of doubt, the Purchasers acknowledge that the issuance to
management of newly issued preferred stock as described in Schedule 3.1(g) with
super-voting rights shall not be considered to be an anti-takeover provision.

 

(y)            Disclosure. Commencing on the Reporting Compliance Date, the
Company confirms that neither it nor any other Person acting on its behalf will
have provided any of the Purchasers or their agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information that has not been publicly disclosed. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, taken as a whole is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. For the avoidance of doubt, information
disclosed in one section of the Disclosure Schedule shall not be deemed
disclosed in any other section of the Disclosure Schedule unless there is an
explicit cross reference to such other section. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

 



18 

 

 

(z)             No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the knowledge of the Company, any of its Affiliates, nor any Person
acting on its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(aa)           Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the aggregate Subscription Amount from all the Purchasers: (i) the
fair saleable value of the assets of the Company and its Subsidiaries taken as a
whole exceeds the amount that will be required to be paid on or in respect of
the existing debts and other liabilities (including known contingent
liabilities) of the Company and its Subsidiaries as they mature, (ii) the assets
of the Company and its Subsidiaries do not constitute unreasonably small capital
to carry on its business as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company and its Subsidiaries
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company and its Subsidiaries
together with the proceeds the Company would receive, were they to liquidate all
of their assets, after taking into account all anticipated uses of the cash,
would be sufficient to pay all amounts on or in respect of their liabilities
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The Current Financial Statements set forth all Liens and outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $100,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $100,000 due under
leases required to be capitalized in accordance with GAAP. Except as set forth
in Schedule 3.1(j), 3.1(i) or included in the Current Financial Statements, the
Company is not in default with respect to any Indebtedness.

 

(bb)           Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all required
United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no reasonable basis for any such claim.

 



19 

 

 

(cc)           No General Solicitation. Neither the Company nor, to the
knowledge of the Company, any person acting on behalf of the Company has offered
or sold any of the Securities by any form of general solicitation or general
advertising. The Company has offered the Securities for sale only to the
Purchasers and certain other “accredited investors” within the meaning of Rule
501 under the Securities Act.

 

(dd)           Foreign Corrupt Practices. Neither the Company nor any
Subsidiary, nor to the knowledge of the Company or any Subsidiary, any agent or
other person acting on behalf of the Company or any Subsidiary, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any person acting
on its behalf of which the Company is aware) which is in violation of law or
(iv) violated in any material respect any provision of FCPA.

 

(ee)           Accountants. The Company’s accounting firm and its contact
information are set forth on Schedule 3.1(ee) of the Disclosure Schedules. To
the knowledge and belief of the Company, such accounting firm is registered with
the Public Company Accounting Oversight Board, and shall express its opinion
with respect to the audited financial statements to be included in the Company’s
Annual Report for the fiscal years ended and ending June 30, 2015, 2016 and
2017.

 

(ff)            No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company does not believe
outstanding fees owed to its accountants and lawyers could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

 

(gg)           Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 



20 

 

 

(hh)           Acknowledgment Regarding Purchaser’s Trading Activity. Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Section 4.20 hereof), it is understood and acknowledged by the Company that:
(i) none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities in accordance
with all applicable laws at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Warrant Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

(ii)             Regulation M Compliance. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

(jj)             Stock Option Plans. Except as set forth on Schedule 3.1(jj), as
of the date hereof, no stock options have been granted, nor any commitments made
to grant stock options, under the Stock Option Plan, and neither the Company nor
any Subsidiary has ever had an option plan, other than the Stock Option Plan and
other stock option plans which were described in the SEC Reports and are no
longer in effect. The Company has not knowingly granted, and there is no and has
been no Company policy or practice to knowingly grant, stock options prior to,
or otherwise knowingly coordinate the grant of stock options with, the release
or other public announcement of material information regarding the Company or
its Subsidiaries or their financial results or prospects.

 

(kk)           Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

 

(ll)             Reporting Company/Shell Company. The Company is a publicly-held
company subject to reporting obligations pursuant to Section 12(g) of the
Exchange Act. As of the Closing Date, the Company is not a “shell company” but
is a “former shell company” as those terms are employed in Rule 144 under the
Securities Act.

 



21 

 

 

(mm)         Sarbanes-Oxley; Internal Accounting Controls. Notwithstanding that
the Company is not in compliance with its reporting obligations except as set
forth on Schedule 3.1(h), the Company and the Subsidiaries are in material
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the Commission thereunder that are effective as
of the date hereof and as of the Closing Date. Except as set forth on Schedule
3.1(j), the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as set forth on Schedule 3.1(j), the Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Except as set forth on Schedule 3.1(j),
since the Evaluation Date, there have been no changes in the internal control
over financial reporting (as such term is defined in the Exchange Act) of the
Company and its Subsidiaries that have materially affected, or is reasonably
likely to materially affect, the internal control over financial reporting of
the Company and its Subsidiaries.

 

(nn)          No Disqualification Events. With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and will furnish to the Purchasers
a copy of any disclosures provided thereunder. A form of Rule 506 Bad Actor
Disqualification Questionnaire is attached hereto as Exhibit E. A completed and
signed Bad Actor Disqualification Questionnaire for each of the Company’s
directors and officers as of the date of this Agreement and the Closing Date
will be provided to the Purchasers.

 

(oo)           Securities may be purchased by Affiliates of the Company or other
parties with a financial interest in the Offering. Purchaser acknowledges that
Securities may be purchased by Affiliates of the Company or by other persons who
will receive fees or other compensation or gain which is dependent upon the
success of the Offering. Such purchases may be made at any time, and will be
counted in determining whether the level of purchases has been met for the
Closing of the Offering. Purchasers acknowledges that the sale of Securities to
any Person does not indicate that such sales have been made to Purchasers who
have no financial or other interest in the Offering, or who otherwise are
exercising independent investment discretion.

 

(pp)           Indebtedness and Seniority. As of the date hereof, all
Indebtedness and Liens of the Company and the principal terms thereof are set
forth on Schedule 3.1(pp).

 



22 

 

 

(qq)           Regulatory Matters. The Company and its Subsidiaries have
complied in all material respects with all statutes and regulations related to
the research, manufacture and sale of its products to the extent applicable to
the Company’s and its Subsidiaries’ activities. Items manufactured or under
investigation by the Company and its Subsidiaries comply with all applicable
manufacturing practices regulations and other requirements established by
government regulators in the jurisdictions in which the Company or its
Subsidiaries manufacture their products. Except as disclosed in the SEC Reports,
the Company is not and its Subsidiaries are not the subject of any investigation
by any competent authority with respect to the development, testing,
manufacturing and distribution of their products, nor has any investigation,
prosecution, or other enforcement action been threatened by any regulatory
agency. Except as disclosed in the SEC Reports or in Schedule 3.1(j), neither
the Company nor any of its Subsidiaries has received from any regulatory agency
any letter or other document asserting that the Company or any Subsidiary has
violated any statute or regulation enforced by that agency with respect to the
development, testing, manufacturing and distribution of their products.

 

(rr)             No Outstanding Variable Priced Equity Linked Instruments. As of
the Closing Date and for so long as Warrants are outstanding, the Company will
not have outstanding nor issuable any Variable Priced Equity Linked Instruments,
nor any debt or equity with anti-dilution, ratchet or reset rights, excluding
anti-dilution provisions solely to address the Company issuing a stock dividend
or effecting a stock forward or reverse split, or similar transaction.

 

(ss)           Survival. The foregoing representations and warranties shall
survive the Closing Date.

 

3.2            Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):

 

(a)             Organization; Authority. Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. If such Purchaser is
an entity, the address of its principal place of business is as set forth on the
signature page hereto, and if such Purchaser is an individual, the address of
its principal residence is as set forth on the signature page hereto.

 



23 

 

 

(b)            Understandings or Arrangements. Such Purchaser understands that
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c)             Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Such Purchaser has the
authority and is duly and legally qualified to purchase and own the Securities.
Such Purchaser is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof. Such Purchaser has provided the
information in the Accredited Investor Questionnaire attached hereto as Exhibit
D (the “Investor Questionnaire”). The information set forth on the signature
pages hereto and the Investor Questionnaire regarding such Purchaser is true and
complete in all respects. Except as disclosed in the Investor Questionnaire,
such Purchaser has had no position, office or other material relationship within
the past three years with the Company or Persons (as defined below) known to
such Purchaser to be affiliates of the Company, and is not a member of the
Financial Industry Regulatory Authority or an “associated person” (as such term
is defined under the FINRA Membership and Registration Rules Section 1011).

 

(d)             Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(e)             Information on Company. Such Purchaser has been furnished with
or has had access to the EDGAR Website of the Commission to the Company’s
filings made with the Commission during the period from the date that is four
(4) years preceding the date hereof through the tenth business day preceding the
Closing Date in which such Purchaser purchases Securities hereunder, including
but not limited to the Risk Factor section of the Company’s Annual Report on
Form 10-K filed with the Commission for the fiscal year ended June 30, 2014
(hereinafter referred to collectively as the “SEC Reports”). Purchasers are not
deemed to have any knowledge of any information not included in the Reports or
in this Agreement (including the Disclosure Schedules) unless such information
is delivered in the manner described in the next sentence. In addition, such
Purchaser may have received in writing from the Company such other information
concerning its operations, financial condition and other matters as such
Purchaser has requested, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”), and
considered all factors such Purchaser deems material in deciding on the
advisability of investing in the Securities. Such Purchaser was afforded (i) the
opportunity to ask such questions as such Purchaser deemed necessary of, and to
receive answers from, representatives of the Company concerning the merits and
risks of acquiring the Securities; (ii) the right of access to information about
the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable such Purchaser to
evaluate the Securities; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to acquiring the Securities.

 



24 

 

 

(f)             Certain Transactions and Confidentiality. Such Purchaser
understands and agrees that the Securities have not been registered under the
Securities Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the
Securities Act, and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration. Such Purchaser
understands and agrees that the Securities are being offered and sold to such
Purchaser in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and regulations and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

 

(g)            Communication of Offer. Such Purchaser is not purchasing the
Securities as a result of any “general solicitation” or “general advertising,”
as such terms are defined in Regulation D, which includes, but is not limited
to, any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.

 

(h)            No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(i)              No Conflicts. The execution, delivery and performance of this
Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

 



25 

 

 

(j)              Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first received a formal offer from
Palladium Capital Advisors LLC describing the Offering including the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect Short Sales or
similar transactions after the Closing Date.

 

(k)             The sale of Securities does not indicate Purchaser’s investment
decision is shared by other unaffiliated Purchasers. Because there may be
substantial purchases by Affiliates of the Company, or other Persons who will
receive fees or other compensation or gain dependent upon the success of the
Offering, Purchaser acknowledges that such Purchaser is not placing any reliance
on such sales as an indication of the merits of the Offering.

 

(l)              Survival. The foregoing representations and warranties shall
survive the Closing Date.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1            (a)     Transfer Restrictions. The Securities may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(c), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of such
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights and obligations of a Purchaser under
this Agreement and the other Transaction Documents.

 

26 

 

 

(b)       Legend. The Purchasers agree to the imprinting, so long as is required
by this Section 4.1, of a legend on any of the Securities in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES [FOR] WHICH THIS SECURITY IS
EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. TO THE EXTENT PERMITTED BY
APPLICABLE SECURITIES LAWS, THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c)       Pledge. The Company acknowledges and agrees that a Purchaser may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledge or secure Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At such Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including, if the Securities are subject to registration, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.

 

(d)       Legend Removal. Certificates evidencing the Shares and Warrant Shares
shall not contain any legend (including the legend set forth in Section 4.1(b)
hereof): (i) while a registration statement (including a Registration Statement)
covering the resale of such security is effective under the Securities Act, (ii)
following any sale of such Shares and Warrant Shares pursuant to Rule 144, (iii)
if such Shares and Warrant Shares are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and Warrant Shares and
without volume or manner-of-sale restrictions, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. If all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Shares and Warrant Shares, or if such Shares and Warrant
Shares may be sold under Rule 144 or if such legend is not otherwise required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Shares and Warrant Shares shall be issued free of all legends. The Company
agrees that following such time as such legend is no longer required under this
Section 4.1(d), it will, no later than five (5) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing the Shares and Warrant Shares, as applicable, issued with a
restrictive legend (such fifth (5th) Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such shares that is free from all restrictive and other legends (however, the
Corporation shall use reasonable best efforts to deliver such shares within
three (3) Trading Days). The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4.1.

 

27 

 

 

(e)       Legend Removal Default. In addition to such Purchaser’s other
available remedies, the Company shall pay to a Purchaser, in cash, as partial
liquidated damages and not as a penalty, for each $1,000 of Shares or Warrant
Shares (based on the greater of the VWAP of the Common Stock on the date such
Securities are submitted to the Transfer Agent or the aggregate purchase price
of such Shares and Warrant Shares) delivered for removal of the restrictive
legend, subject to Section 4.1(d), $10 per Trading Day (increasing to $20 per
Trading Day from and after the eleventh (11th) such Trading Day) for each
Trading Day following the Legend Removal Date until such Common Stock
certificate is delivered without a legend. Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

 

(f)       DWAC. In lieu of delivering physical certificates representing the
unlegended shares, upon request of a Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the unlegended shares by crediting the
account of Purchaser’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. In any event, such delivery must be made
on or before the Legend Removal Date.

 

(g)       Injunction. In the event a Purchaser shall request delivery of Shares
as described in this Section 4.1 and the Company is required to deliver such
Shares, the Company may not refuse to deliver Shares based on any claim that
such Purchaser or anyone associated or affiliated with such Purchaser has not
complied with Purchaser’s obligations under the Transaction Documents, or for
any other reason, unless, an injunction or temporary restraining order from a
court, on notice, restraining and or enjoining delivery of such unlegended
shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of such Purchaser in the amount of the
greater of (i) 120% of the amount of the aggregate purchase price of the Shares
and Warrant Shares which are subject to the injunction or temporary restraining
order, or (ii) the VWAP of the Common Stock on the trading day before the issue
date of the injunction multiplied by the number of Shares to be subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Purchaser to the extent Purchaser obtains judgment in Purchaser’s favor.

 

28 

 

 

(h)       Buy-In. In addition to any other rights available to Purchaser, if the
Company fails to deliver to a Purchaser Shares as required pursuant to this
Agreement and after the Legend Removal Date, the Purchaser, or a broker on the
Purchaser’s behalf, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Purchaser of
the shares of Common Stock which the Purchaser was entitled to receive in
unlegended form from the Company (a “Buy-In”), then the Company shall promptly
pay in cash to the Purchaser (in addition to any remedies available to or
elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as unlegended Shares,
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty). For example, if a Purchaser
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as unlegended shares, the Company
shall be required to pay the Purchaser $1,000, plus interest, if any. The
Purchaser shall provide the Company written notice indicating the amounts
payable to the Purchaser in respect of the Buy-In.

 

4.2              Furnishing of Information; Public Information.

 

(a)        Until the Final Date, the Company covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act. The foregoing notwithstanding, the
Company shall have a single grace period of one hundred and twenty (120) days
commencing on the initial Closing Date, to become current with the reporting
obligations under Section 12(g) of the Exchange Act and file all reports
identified on Schedule 3.1(h) and all other reports due pursuant to Sections
12(g) of the Exchange Act as of such date (the actual date the Company has
become current, being the “Reporting Compliance Date”). The obligation set forth
in the previous sentence will not be deemed satisfied unless and until
Purchasers receive a certification from the Company’s chief executive officer
and chief financial officer that all such reports were filed in compliance with
the Exchange Act and accepted for filing by the Commission on or before the
Reporting Compliance Date. In the event the Commission deems any such filing to
be deficient such that the Commission believes that the Company does not meet
the current information requirements of Rule 144(c), then such original filing
will not be deemed to have been filed. The Company’s failure to strictly and
timely adhere to the obligations of this Section 4.2(a) shall be a “Filing
Compliance Default”. The Company shall be required to become current with its
reporting obligations despite the occurrence of a Filing Compliance Default.
Upon the continuing occurrence of a Filing Compliance Default for ninety (90) or
more days, upon fifteen (15) Trading Days prior notice from the Company to all
the Purchasers, which include proof of financial ability, given not later than
one (1) year after the Closing Date, the Company may redeem for cash all but not
less than all of the Shares (and the Warrants issued in connection with such
Shares) held by a Purchaser as of the date such notice is received at a price
per Share equal to 150% of the purchase price paid by such Purchaser for such
Shares. The redemption payment will be null and void and the Company will have
no redemption rights under this Section 4.2(a) in the event the redemption
payment and all other accrued and unpaid liquidated damages and other amounts
payable by the Company to Purchaser are paid within twenty (20) Trading Days of
the date notice is given. Any exercise by the Company of its redemption rights
pursuant to this Section 4.2(a) must be pari passu to all Purchasers holding
Shares and Warrants. In any event, each Purchaser for itself may elect to
continue to hold its Shares and Warrants by notice to the Company that such
Purchaser will waive Public Information Failure Payments that would accrue
subsequent to the date of the Company’s notice of redemption. Such waiver will
be voidable at the Purchaser’s sole election if the Company does not pay to
Purchaser all accrued and unpaid liquidated damages and other payments then
outstanding, within twenty (20) Trading Days of the date the Company gives
notice of redemption.

 

29 

 

 

(b)        At any time commencing on the one hundred and twentieth (120th) day
after the Closing Date and ending on the Final Date, if the Company shall fail
for any reason to satisfy the current public information requirement under Rule
144(c) (a “Public Information Failure”) then, in addition to such Purchaser’s
other available remedies, the Company shall pay to a Purchaser, in cash, as
partial liquidated damages and not as a penalty, by reason of any such delay, an
amount in cash equal to 2% of the aggregate Subscription Amount and purchase
price of Warrant Shares (based on the exercise price paid for such Warrant
Shares assuming a deemed exercise on a cash basis even if such Warrants are
exercised on a cashless basis) of such Purchaser’s Shares and Warrant Shares
held by such Purchaser on the day of a Public Information Failure and on every
thirtieth (30th) day (pro-rated for periods totaling less than thirty days)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) the Effective Date. The payments to which a Purchaser shall be
entitled pursuant to this Section 4.3(b) are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for the Public Information Failure, and such Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. The Public Information Failure Payments shall be due and
payable in addition to the reduction of the Warrant purchase price due to the
occurrence of a Filing Compliance Default, as described in the Warrants.

 

4.3       Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities by the Company in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

 

30 

 

 

4.4       Securities Laws Disclosure; Publicity. The Company shall file a
Current Report on Form 8-K describing the Offering and include the Transaction
Documents as exhibits thereto within the time period required by the Exchange
Act. The Company is not required to file the Current Financial Statements as
exhibits to such Form 8-K. From and after the filing of such press release and
Form 8-K but in no event later than the Reporting Compliance Date, the Company
represents to the Purchasers that it shall have publicly disclosed all material,
non-public information delivered to any of the Purchasers by the Company or any
of its Subsidiaries, or any of their respective officers, directors, employees
or agents in connection with the transactions contemplated by the Transaction
Documents. The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of any Purchaser, or without
the prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market unless the
name of such Purchaser is already included in the body of the Transaction
Documents, without the prior written consent of such Purchaser, except: (a) as
required by federal securities law in connection with the filing of final
Transaction Documents with the Commission and (b) to the extent such disclosure
is required by law or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior notice of such disclosure permitted
under this clause (b).

 

4.5       Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents or set
forth in the Disclosure Schedules, the Company covenants and agrees that neither
it, nor any other Person acting on its behalf, will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
entered into a written agreement with the Company regarding the confidentiality
and use of such information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.

 

4.6       Use of Proceeds. The Company intends to use the net proceeds to the
Company from the sale of the Shares and Warrants hereunder for the purposes set
forth on Schedule 4.6. The Company shall not use such proceeds: (a) for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business consistent with prior
practices), (b) for the redemption of any Common Stock or Common Stock
Equivalents, (c) for the settlement of any outstanding litigation, or (d) in
violation of the law, including FCPA or OFAC regulations.

 

31 

 

 

4.7       Indemnification of Purchasers. Subject to the provisions of this
Section 4.7, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of Securities
Laws or any conduct by such Purchaser Party which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such Purchaser Party’s counsel, a material conflict on
any material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel for all
Purchaser Parties. The Company will not be liable to any Purchaser Party under
this Agreement (iv) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; or (v) to the extent, but only to the extent that a
loss, claim, damage or liability is attributable to any Purchaser Party’s breach
of any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.7 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

4.8       Reservation of Common Stock. As of the date hereof, the Company has
reserved for each Purchaser and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock for each Purchaser for the purpose of enabling the Company to
issue Shares pursuant to this Agreement and Warrant Shares issuable upon
complete exercise of the Warrants (such amount being the “Required Minimum”).
If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company’s certificate of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time, as soon as possible and in any event not later than the 60th day
after such date. Calculations hereunder with reference to Warrant Shares will be
made assuming exercise of the Warrants on a cash basis.

 

4.9       Listing of Common Stock. From the date of this Agreement until the
Final Date, the Company hereby agrees to maintain the listing or quotation of
the Common Stock on the Trading Market on which it is currently listed or
another Trading Market. The Company further agrees, if the Company applies to
have the Common Stock traded on any other Trading Market, it will then include
in such application all of the Shares and Warrant Shares, and will take such
other action as is necessary to cause all of the Shares and Warrant Shares to be
listed or quoted on such other Trading Market as promptly as possible. The
Company will then take all action necessary to continue the listing or quotation
and trading of its Common Stock on a Trading Market until the later of (i) the
Final Date, and (ii) for so long as the Warrants are outstanding. In the event
the aforedescribed listing is not continuously maintained for five years after
the Closing Date (a “Listing Default”), then in addition to any other rights the
Purchasers may have hereunder or under applicable law, on the first day of a
Listing Default and on each monthly anniversary of each such Listing Default
date (if the applicable Listing Default shall not have been cured by such date)
until the applicable Listing Default is cured, the Company shall pay to each
Purchaser an amount in cash, as partial liquidated damages and not as a penalty,
equal to 1% of the aggregate Subscription Amount and purchase price of Warrant
Shares (based on the exercise price paid for such Warrant Shares as if such
exercise were made entirely on a cash basis) actually held by such Purchaser on
the day of a Listing Default and on every thirtieth day (pro-rated for periods
less than thirty days) thereafter until the date such Listing Default is cured.
If the Company fails to pay any liquidated damages pursuant to this Section in a
timely manner, the Company will pay interest thereon at a rate of 1.5% per month
(pro-rated for partial months) to the Purchaser. For the avoidance of doubt, the
OTC Pink Marketplace is a Trading Market.

 

32 

 

 

4.10       Reimbursement. If any Purchaser becomes involved in any capacity in
any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

4.11       Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the Purchasers that are parties to such Transaction Document. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

 

4.12       Participation in Future Financing.

 

(a)       From the date hereof through the Final Date, upon any proposed
issuance by the Company of Common Stock or Common Stock Equivalents for cash
consideration, Indebtedness or a combination of cash consideration and
Indebtedness, other than (i) a rights offering to all holders of Common Stock,
(ii) an offering made pursuant to a 1933 Act registration statement other than a
shelf offering, or (iii) an Exempt Issuance, (a “Subsequent Financing”), the
Purchasers, shall have the right to participate in up to an amount of the
Subsequent Financing equal to 50% of the Subsequent Financing (the
“Participation Maximum”) on the same terms, conditions and price provided for in
the Subsequent Financing.

 

(b)       At least ten (10) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of a
Purchaser, and only upon a request by such Purchaser, for a Subsequent Financing
Notice, the Company shall promptly, but no later than one (1) Trading Day after
such request, deliver a Subsequent Financing Notice to such Purchaser. The
requesting Purchaser shall be deemed to have acknowledged that the Subsequent
Financing Notice may contain material non-public information. The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the Person or Persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet or similar document
relating thereto as an attachment.

 

33 

 

 

(c)       Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the fifth (5th) Trading Day after all of the Purchasers have
received the Pre-Notice that such Purchaser is willing to participate in the
Subsequent Financing, the amount of such Purchaser’s participation, and
representing and warranting that such Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no such notice from a Purchaser as of such fifth
(5th) Trading Day, such Purchaser shall be deemed to have notified the Company
that it does not elect to participate.

 

(d)       If by 5:30 p.m. (New York City time) on the fifth (5th ) Trading Day
after all of the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees who at the time are Accredited Investors to
participate) is, in the aggregate, equal to or less than the aggregate amount of
the Participation Maximum, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.

 

(e)       If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day
after all of the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum. “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Shares and Warrants purchased hereunder by a Purchaser
participating under this Section 4.12 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased hereunder by all Purchasers
participating under this Section 4.12.

 

(f)       The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.12, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within forty-five (45)
Trading Days after the date of the initial Subsequent Financing Notice.

 

(g)       The Company and each Purchaser agree that if any Purchaser elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder (for avoidance of doubt, the securities
purchased in the Subsequent Financing shall not be considered securities
purchased hereunder) or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, this Agreement, without the prior written consent of such Purchaser.

 

(h)       Notwithstanding anything to the contrary in this Section 4.12 and
unless otherwise agreed to by such Purchaser, the Company shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the
Subsequent Financing Notice. If by such tenth (10th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

 

34 

 

 

4.13       Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Shares and
Warrant Shares pursuant to the Transaction Documents, are unconditional and
absolute, but subject to the terms and conditions of the Transaction Documents,
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

 

4.14       Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.
Unless otherwise prohibited pursuant to the Transaction Documents, the foregoing
obligation shall not, of itself, prohibit Fundamental Transaction.

 

4.15       DTC Program. At all times that Warrants are outstanding, the Company
will employ as the transfer agent for the Common Stock and Warrant Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program and cause the Common Stock to be transferable pursuant to such program.

 

4.16       Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the sale of the Securities by the Company under this Agreement
as required under Regulation D. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Securities for, sale to the Purchasers at the Closing
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of any
Purchaser.

 

4.17       Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

4.18       Exercise Procedure. The form of Notice of Exercise included in the
Warrants sets forth the totality of the procedures required of the Purchasers in
order to exercise the Warrants. No additional legal opinion, other information
or instructions shall be required of the Purchasers to exercise their Warrants.
The Company shall honor exercises of the Warrants and shall deliver Warrant
Shares in accordance with the terms, conditions and time periods set forth in
the Transaction Documents.

 

35 

 

 

4.19       Subsequent Equity Sales.

 

(a)       From the date hereof until the soonest to occur of (i) the Purchasers
and their assigns collectively own less than 25% of the Shares, (ii) a Sale
Event occurs, (iii) one (1) year after the Reporting Compliance Date, or (iv)
the closing of a Material Offering (the first such date to occur being the “End
Date”), without the consent of the holders of a majority of each of the
outstanding Shares, Warrants and Warrant Shares, except for an Exempt Issuance,
the Company shall not issue, agree to issue or announce the issue or proposed
issuance, of any shares of Common Stock or Common Stock Equivalents. For
purposes of this Section 4.19(a), “Exempt Issuance” shall include Common Stock
issued and issuable at an effective cash price equal to or greater than one
hundred and ten percent (110%) of the Per Share Purchase Price (subject to
adjustment for stock splits, stock dividends and similar events) at one or more
closings at which the Company receives net proceeds of not less than $1,000,000
and in connection with Common Stock Equivalents are not issued granting the
holder thereof the right to acquire Common Stock at a price per share of Common
Stock less than the exercise price of the Warrants without giving effect to any
anti-dilution reductions set forth in Section 3(e) of the Warrants (such
offering being the “Material Offering”). In addition, the Company may not file a
“shelf registration” (other than a “universal” shelf registration) for the
purpose of future issuances of securities during the time frame set forth in the
first sentence of this paragraph if such shelf registration relates to terms
more favorable to any other Person more favorable than the terms of a Material
Offering.

 

(b)       From the date hereof until the Final Date, the Company will not,
without the consent of the holders of a majority of each of the outstanding
Shares, Warrants and Warrant Shares, enter into any Equity Line of Credit or
similar agreement nor issue floating or Variable Priced Equity Linked
Instruments nor any of the foregoing or equity with price reset rights (subject
to adjustment for stock splits, distributions, dividends, recapitalizations and
the like) (collectively, the “Variable Rate Transaction”). For purposes hereof,
“Equity Line of Credit” shall mean any transaction involving a written agreement
between the Company and an investor or underwriter whereby the Company has the
right to “put” its securities to the investor or underwriter over an agreed
period of time and at an agreed price or price formula, and “Variable Priced
Equity Linked Instruments” shall mean: (A) any debt or equity securities which
are convertible into, exercisable or exchangeable for, or carry the right to
receive additional shares of Common Stock either (1) at any conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for Common Stock at any time after the initial
issuance of such debt or equity security, or (2) with a fixed conversion,
exercise or exchange price that is subject to being reset at some future date at
any time after the initial issuance of such debt or equity security due to a
change in the market price of the Company’s Common Stock since date of initial
issuance, and (B) any amortizing convertible security which amortizes prior to
its maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for Common
Stock at any time after the initial issuance of such debt or equity security
(whether or not such payments in stock are subject to certain equity
conditions). For purposes of this Agreement and determining the total
consideration for Common Stock or Common Stock Equivalents issued subject to an
original issue or similar discount or which principal amount is directly or
indirectly increased after issuance, the consideration will be deemed to be the
actual net cash amount received by the Company in consideration of the original
issuance of such Common Stock or Common Stock Equivalent. The restrictions
contained in this Section 4.19(b) shall not apply in connection with the
issuance of any Exempt Issuance. For the avoidance of doubt, the issuance of a
security which is subject to anti-dilution protections where the conversion,
exercise or exchange price is subject to adjustment as a result of stock splits,
reverse stock splits and other similar recapitalization or reclassification
events shall not be deemed to be a “Variable Rate Transaction.”

 

(c)       The Company shall not, and shall use its commercially reasonable
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the 1933 Act) that will be integrated with the offer or
sale of the Securities in a manner that would require the registration under the
1933 Act of the sale of the Securities to the Purchasers, or that will be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any trading market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.

 

36 

 

 

(d)       From the date of this Agreement until the later of (i) two (2) years
after the Closing Date, or (ii) no Warrants are held by a Purchaser or its
assigns, the Company will not amend the terms of any securities or Common Stock
Equivalents or of any agreement outstanding or in effect as of the date of this
Agreement pursuant to which Common Stock or Common Stock Equivalents were or may
be acquired, if such amendment would or could result in an effective price per
share of Common Stock less than the initial Warrant exercise price (adjusted for
stock splits, stock dividends and similar events) or if such amendment would
result in terms more favorable to such other holder of Common Stock or Common
Stock Equivalents or party to such agreement than to the Purchasers, with
respect to the terms of the Offering.

 

4.20       Certain Transactions. No Purchaser shall be restricted or prohibited
from effecting any transactions in any securities of the Company in accordance
with applicable Securities Laws.

 

4.21       Purchaser’s Exercise Limitations. The Company shall not effect any
exercise of the right granted to each Purchaser in Sections 4.12, 4.15 and 4.27
of this Agreement, and a Purchaser shall not have the right to exercise any
portion of such right, pursuant to Sections 4.12, 4.15 and 4.27, to the extent
that after giving effect to the issuance after application of such right, the
Purchaser (together with the Purchaser’s Affiliates, and any other Persons
acting as a group together with the Purchaser or any of the Purchaser’s
Affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Purchaser and its
Affiliates shall include the number of shares of Common Stock issuable upon
application of the rights set forth in Sections 4.12, 4.15 and 4.27 with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (i) further application of
such rights by the Purchaser or any of its Affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any Warrants or other Common Stock
Equivalents) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Purchaser or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 4.21, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Purchaser that the Company is not
representing to the Purchaser that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Purchaser is solely responsible for
any schedules required to be filed in accordance therewith. To the extent that
the limitation contained in this Section 4.21 applies, the determination of
whether the rights in Sections 4.12, 4.15 and 4.27 (in relation to other
securities owned by the Purchaser together with any Affiliates) and of which
portion of such rights is exercisable shall be in the sole discretion of the
Purchaser, and the submission of an exercise notice or other demand shall be
deemed to be the Purchaser’s determination of which rights are exercisable (in
relation to other securities owned by the Purchaser together with any
Affiliates) and of which portion of the rights are exercisable, in each case
subject to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, a Purchaser will be deemed to represent to the Company when it
delivers an exercise notice or other demand that such exercise notice or demand
has not violated the restrictions set forth in this paragraph, and the Company
shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4.21, in determining the number of outstanding shares of Common
Stock, a Purchaser may rely on the number of outstanding shares of Common Stock
as reflected in (A) the Company’s most recent periodic or annual report filed
with the Commission, as the case may be, (B) a more recent public announcement
by the Company or (C) a more recent written notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
Upon the written or oral request of a Purchaser, the Company shall within two
Trading Days confirm orally and in writing to the Purchaser the number of shares
of Common Stock then outstanding. In any case, the number of outstanding shares
of Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including the Warrants, by the Purchaser
or its Affiliates since the date as of which such number of outstanding shares
of Common Stock was reported. The “Beneficial Ownership Limitation” shall be
9.99%, unless a Purchaser elects on its signature page hereto a different amount
for its own Beneficial Ownership Limitation (which shall also apply to and
supercede the corresponding Beneficial Ownership Limitation as same relates to
the Warrants issued to such electing Purchaser) of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock after conversion of a Warrant or any other Common Stock
Equivalent. The Purchaser may increase the Beneficial Ownership Limitation at
any time and upon not less than 61 days’ prior notice to the Company, may
increase the Beneficial Ownership Limitation provisions of this Section 4.21,
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon exercise of the option
held by the Purchaser and the provisions of this Section 4.21 shall continue to
apply. Any such increase will not be effective until the 61st day after such
notice is delivered to the Company. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 4.21 to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of the option right. In the
event the limitations in this Section 4.21 would prevent the exercise of a
Purchaser’s rights under Sections 4.12, 4.15 and 4.27, then such Purchaser may
exercise all such rights and comply with all obligations applicable thereto
except that the delivery of Common Stock will be deferred until such time as
such Purchaser provides notice to the Company that such Purchaser may receive or
beneficially own such Common Stock which exceeds the Beneficial Ownership
Limitation without exceeding the then applicable Beneficial Ownership
Limitation. In the event the Company’s compliance with Sections 4.12, 4.15 and
4.27 would cause the Purchaser to exceed the Beneficial Ownership Limitation,
then the requirement to deliver Additional Shares shall be deferred one or more
times until the Purchaser notifies the Company that such delivery will not cause
the Purchaser to exceed the Beneficial Ownership Limitation.

 

37 

 

 

4.22       Reserved.

 

4.23       Capital Changes. Until the one (1) year anniversary of the Closing
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without ten (10) days prior written notice
to the Purchasers. In no event will the Company reduce the par value of the
Common Stock to an amount less than the lesser of (i) the Per Share Purchase
Price, and (ii) the then in effect purchase price of a Warrant Share.

 

4.24       Most Favored Nation Provision. From the date hereof and for so long
as a Purchaser holds any Securities, but until not later than six (6) months
after the Reporting Compliance Date, in the event that the Company issues or
sells any Common Stock or Common Stock Equivalents, if a Purchaser then holding
outstanding Securities reasonably believes that any of the terms and conditions
appurtenant to such issuance or sale are more favorable to such investors than
are the terms and conditions granted to the Purchasers hereunder, upon notice to
the Company by such Purchaser within five (5) Trading Days after disclosure to
the Purchaser by the Company of such issuance or sale and delivery of all term
sheets and transaction documents relating to such issuance or sale, the Company
shall amend the terms of this transaction as to such Purchaser only so as to
give such Purchaser the benefit of such more favorable terms or conditions. This
Section 4.23 shall not apply with respect to an Exempt Issuance. In lieu of
providing the term sheet and transaction documents after the issuance as
described above, until the Reporting Compliance Date, the Company must provide
each Purchaser with notice of any such issuance or sale and aforedescribed
documents not later than fifteen (15) Trading Days before such issuance or sale
and the Purchaser must notify the Company within ten (10) days of receipt of
notice from the Company whether such Purchaser will exercise its rights pursuant
to this Section 4.24.

 

38 

 

 

4.25       Reserved.

 

4.26       Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person not otherwise disclosed herein or in the SEC Reports.

 

4.27        (a)         Purchase Price Reset. From the date of this Agreement
until the Final Date (the “Protection Period”), in the event that the Company
issues or sells any shares of Common Stock or any Common Stock Equivalent
(calculated on an as converted, as exercised basis) pursuant to which shares of
Common Stock may be acquired at a price less than the Per Share Purchase Price
of the Common Stock (a “Share Dilutive Issuance”) (adjusted as described in
Section 5.23), then the Company shall promptly issue additional shares of Common
Stock to the Purchasers who hold Shares on the date of such Share Dilutive
Issuance, for no additional consideration, in an amount sufficient so that the
aggregate Subscription Amount paid at the Closing for such outstanding Shares
held by Purchasers on the date of such Share Dilutive Issuance, when divided by
the sum of (i) the total number of outstanding Shares held by the Purchasers on
the date of such Share Dilutive Issuance, (ii) any other shares of Common Stock
then or theretofore issued in respect of such outstanding Shares (by stock
split, stock dividend and similar event) that resulted in an adjustment to the
Per Share Purchase Price referred to above pursuant to Section 5.23, and (iii)
all Additional Shares issued with respect to such outstanding Shares held by the
Purchasers on the date of such Share Dilutive Issuance that were issued as a
result of Share Dilutive Issuances that occurred prior to such Share Dilutive
Issuance, will equal the price per share of Common Stock in such Share Dilutive
Issuance, (each such adjustment, a “Share Dilution Adjustment”, and such shares,
the “Additional Shares”). The Additional Shares to be issued in a Share Dilution
Adjustment shall be issued by the Company to the Purchasers who hold outstanding
Shares on the date of the applicable Share Dilutive Issuance. Such Share
Dilution Adjustment shall be made successively whenever such an issuance is
made. Such Additional Shares must be delivered to the applicable Purchasers not
later than the date the Share Dilutive Issuance occurs. Not later than three (3)
Trading Days after each Share Dilutive Issuance (the “Share Delivery Date”), the
Company shall deliver, or cause to be delivered, to the Holder a certificate or
certificates representing the Additional Shares representing the number of
Additional Shares issuable upon a Share Dilution Adjustment.

 

(b)       Certificate as to Adjustments. In each case of any adjustment or
readjustment in the Shares of Common Stock issuable pursuant to this Section
4.27, the Company at its expense will promptly cause its Chief Financial Officer
or other appropriate designee to compute such adjustment or readjustment and
prepare a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based,
including a statement of (a) the consideration received or receivable by the
Company for any additional shares of Common Stock or Common Stock Equivalent
issued or sold or deemed to have been issued or sold, (b) the number of shares
of Common Stock outstanding or deemed to be outstanding, and (c) the number of
shares of Common Stock to be received upon a Share Dilutive Issuance, in effect
immediately prior to such adjustment or readjustment and as adjusted or
readjusted as provided in this Section 4.27. The Company will forthwith mail a
copy of each such certificate to the Purchaser. Purchaser will be entitled to
the benefit of the adjustment regardless of the giving of such notice. The
Company shall promptly, but not later than the fifth (5th) business day after
the effectiveness of the adjustment, provide notice to the Purchaser setting
forth the Additional Shares issuable after a Share Dilutive Issuance adjustment
and setting forth a statement of the facts requiring such adjustment. The timely
giving of such notice to Purchaser is a material obligation of the Company.

 

39 

 

 

(c)       Obligation Absolute; Partial Liquidated Damages. The Company’s
obligations to issue and deliver Additional Shares in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Purchaser to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Purchaser or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the Purchaser or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Purchaser in connection with the issuance of such Additional Shares; provided,
however, that such delivery shall not operate as a waiver by the Company of any
such action the Company may have against the Purchaser. If the Company fails for
any reason to deliver to the Purchaser such certificate or certificates pursuant
to this Section 4.27 by the Share Delivery Date, the Company shall pay to the
Purchaser, in cash, as liquidated damages and not as a penalty, 1% per day
Trading Day of the product of (A) such number of Additional Shares that the
Company was required to deliver to such Purchaser by the Share Delivery Date
multiplied by (B) the highest VWAP of the Common Stock of any Trading Day during
the period commencing on the date of a Share Dilutive Issuance by the Company
and ending on the date of such delivery (increasing to 1.5% per Trading Day on
the fifth (5th) Trading Day after such liquidated damages begin to accrue) for
each Trading Day after such Share Delivery Date until such certificates are
delivered. Nothing herein shall limit a Purchaser’s right to pursue actual
damages for the Company’s failure to deliver shares within the period specified
herein and the Purchaser shall have the right to pursue all remedies available
to it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Purchaser from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.

 

Notwithstanding the foregoing, this Section 4.27 shall not apply in respect of
an Exempt Issuance. No adjustment shall be made hereunder which would require
the Purchaser to surrender any shares to the Company. The holder of outstanding
Additional Shares is granted the same rights and benefits as a holder of
outstanding Shares pursuant to the Transaction Documents, except the rights and
benefits of this Section 4.27 and except that such rights and benefits shall not
apply to a holder of outstanding Additional Shares after such outstanding
Additional Shares have been irrevocably sold pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 without
further restrictions or conditions to transfer.

 

40 

 

 

4.28       Piggy-Back Registrations. If at any time after the Closing Date there
is not an effective registration statement registering all of the issued Shares
and Warrant Shares and the Company determines to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, but excluding the Forms S-4 or S-8 and similar forms which do not
permit such registration, then the Company shall send to each holder of any of
the issued Securities written notice of such determination and, if within
fifteen (15) calendar days after receipt of such notice, any such holder shall
so request in writing, the Company shall include in such registration statement
all or any part of the Shares and Warrant Shares such holder requests to be
registered and which inclusion of such Shares and Warrant Shares will be subject
to customary underwriter cutbacks applicable to all holders of registration
rights and minimum cutbacks in accordance with guidance provided by the
Securities and Exchange Commission pursuant to Rule 415. The obligations of the
Company under this Section may be waived by any holder of any of the Securities
entitled to registration rights under this Section 4.28. The holders whose
Shares and Warrant Shares are included or required to be included in such
registration statement are granted the same rights, benefits, liquidated or
other damages and indemnification granted to other holders of securities
included in such registration statement. In no event shall the liability of any
holder of Securities or permitted successor in connection with any Shares and
Warrant Shares included in any such registration statement be greater in amount
than the dollar amount of the net proceeds actually received by such Purchaser
upon the sale of the Shares and Warrant Shares sold pursuant to such
registration or such lesser amount in proportion to all other holders of
securities included in such registration statement. All expenses incurred by the
Company in complying with Section 4.28, including, without limitation, all
registration and filing fees, printing expenses (if required), fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses (including reasonable counsel fees) incurred in connection
with complying with state securities or “blue sky” laws, fees of the FINRA,
transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of such securities are called “Selling Expenses.” The
Company will pay all Registration Expenses in connection with the registration
statement under Section 4.28. Selling Expenses in connection with each
registration statement under Section 4.28 shall be borne by the holder and will
be apportioned among such holders in proportion to the number of Shares and
Warrant Shares included therein for a holder relative to all the securities
included therein for all selling holders, or as all holders may agree. It shall
be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Shares and Warrant
Shares of a particular Purchaser that such Purchaser shall furnish to the
Company in writing such information and representation letters, including a
completed form of a securityholder questionnaire, with respect to itself and the
proposed distribution by it as the Company may reasonably request to assure
compliance with federal and applicable state securities laws.

 

ARTICLE V.

MISCELLANEOUS

 

5.1      Termination. This Agreement may be terminated by any Purchaser, only as
to such Purchaser’s obligations hereunder and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
given at any time to the Company and Escrow Agent at any time until such
Purchaser’s Subscription Amount has been released from escrow to or for the
benefit of the Company or returned to such Purchaser; provided, however, that
such termination will not affect the right of any party to sue for any breach by
any other party (or parties). Until the Escrow Agent actually releases a
Purchaser’s Subscription Amount in connection with a Closing, each Purchaser has
the absolute right to demand back and receive from the Escrow Agent such
Purchaser’s Subscription Amount.

 

5.2       Fees and Expenses. At the Closing, the Company has agreed to pay G&M
for the legal fees in connection with G&M’s representation of
               (and no other Purchasers except pursuant to the Escrow Agreement)
in the amount of $20,000. Except as expressly set forth in the Transaction
Documents and on Schedule 3.1(s), each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
Transfer Agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company and any
conversion or exercise notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers. The Company shall be responsible for all wire fees incurred by the
Escrow Agent for the receipt and disbursement of Subscription Amounts. Such fees
may be disbursed by the Escrow Agent from any funds deliverable to or for the
benefit of the Company. All of the Purchasers have been advised to seek the
advice of their own attorneys.

 

41 

 

 

5.3       Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.4      Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: MV Portfolios, Inc.,
14286-19 Beach Blvd #386, Jacksonville, Florida 32250, Attn: William D. Meadow,
Fax: (888) 355-1108, with a copy by fax only to (which shall not constitute
notice): Schiff Hardin LLP, 100 N. 18th Street, Suite 300, Philadelphia, PA
19103, Attn: Cavas S. Pavri, Esq., facsimile: (202) 778-6460, and (ii) if to the
Purchasers, to: the addresses and fax numbers indicated on the signature pages
hereto, with an additional copy by fax only to (which shall not constitute
notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York
11581, facsimile: (212) 697-3575.

 

5.5      Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least a
majority of the component of the affected Securities then outstanding or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right. As employed herein, “consent” shall mean consent of
the holders of the majority of the then outstanding effected component of the
Securities on the date such consent is requested or required.

 

5.6      Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.8      No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.7.

 

42 

 

 

5.9      Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then in addition to the obligations of the Company
under Section 4.7, the prevailing party in such action, suit or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

 

5.10    Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities at the Closings for the
applicable statute of limitations.

 

5.11    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

43 

 

 

5.13     Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).

 

5.14     Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon surrender and
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft, destruction, or
mutilation, and of the ownership of such Security. The applicant for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs (including customary indemnity and bonds) associated with the
issuance of such replacement Securities.

 

5.15     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16     Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through G&M.
G&M does not represent all of the Purchasers. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by any of
the Purchasers. It is expressly understood and agreed that each provision
contained in this Agreement and in each other Transaction Document is between
the Company and a Purchaser, solely, and not between the Company and the
Purchasers collectively and not between and among the Purchasers. No Purchaser
shall act in concert, as a group, or together with any other Purchaser with
regard to any vote of the stockholders of the Company.

 

44 

 

 

5.18      Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts due thereunder have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

 

5.19      Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.20      Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.21       Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the Closing Date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

 

5.22     WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

45 

 

 

5.23     Equitable Adjustment. Trading volume amounts, price/volume amounts, the
amount of Warrants, the amount of shares of Common Stock identified in this
Agreement, purchase price per Share, Exercise Price, Warrant Shares and similar
figures in the Transaction Documents shall be equitably adjusted (but without
duplication) to offset the effect of stock splits, similar events and as
otherwise described in this Agreement, and Warrants.

 

(Signature Pages Follow)

 

46 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


 



MV PORTFOLIOS, INC.   Address for Notice:               14286-19 Beach Blvd #386
      Jacksonville, Florida 32250       Fax: (888) 355-1108         By:        
              Name:       Title:               With a copy to (which shall not
constitute notice):         Schiff Hardin LLP     100 N. 18th Street, Suite 300
    Philadelphia, PA 19103     Attn: Cavas S. Pavri, Esq.     Fax: (202)
778-6460    



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

47 

 

 

[PURCHASER SIGNATURE PAGES TO MV PORTFOLIOS, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:
________________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________________

 

Name of Authorized Signatory:
_______________________________________________________

 

Title of Authorized Signatory:
________________________________________________________

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Share Purchase Price: [REQUIRES COMPLETION] shares of Common Stock x $[REQUIRES
COMPLETION] = US$[REQUIRES COMPLETION]

 

Total Subscription Amount: US$[REQUIRES COMPLETION]

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 

48 

 